DETAILED ACTION
The amendment filed on October 19, 2020 has been entered.
 	Claims 1-2, 4 and 10-17 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 10-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modine et al. (3,707,185) in view of Fay (7,096,666), Singh et al. (10,132,568) and Larinoff (4,518,035).
Modine et al. (Figures 1-3 and 5-6) discloses a large scale field erected air cooled industrial steam condenser connected to an industrial steam producing facility (column 2, lines 57-67), comprising:
a rectangular array of air cooled condensing cells 39 arranged into a plurality of rows (Figures 3 and 4);
each air cooled condensing cell 39 comprising a single fan 23 and a plurality of condenser bundles 17, each of said plurality of condenser bundles 17 comprising a single row of finned tubes 47 (column 1, lines 45-50) fitted adjacent to one another, each of said condenser bundles 17 oriented so that a longitudinal axis of said finned tubes 47 is positioned at an angle from horizontal; said tubes 47 having a cross-sectional width perpendicular to transverse and 
each condenser bundle 17 having attached at a bottom end a common combined steam distribution-condensate collection manifold 10 running along a length of said condenser bundle 17 configured both to deliver steam to a bottom of said tubes 47 and to collect condensate that forms in said tubes 47 from said steam as it cools;
each condenser bundle 17 having attached at its top end a non-condensable collection manifold 21 running along a length of said condenser bundle 17 parallel to said combined steam distribution-condensate collection manifold 10 and configured to collect non-condensable gases from said steam, and
a steam duct 40;
wherein all of the steam delivered to said condenser bundles 17 is delivered from said combined steam distribution-condensate collection manifolds 10;
but does not disclose the finned tubes 47 being flattened and having a cross-sectional width perpendicular to transverse and longitudinal axes of the bundles 17 of 100 mm - 200 mm and a constant cross-sectional height parallel to the longitudinal axis of the bundles 17 of 4-10 mm;
the longitudinal axis of the finned tubes 47 positioned at an angle of 55°-65° from horizontal; nor
each condenser bundle 17 having attached at a bottom end a combined steam distribution-condensate collection manifold 10;
each row of air cooled condensing cells 39 comprising the steam duct 40 running beneath midpoints of condenser bundles 17 in said row, each said steam duct 40 having a longitudinal 
Fay (Figure 4) discloses an air cooled industrial steam condenser, comprising:
a bundle 28 comprising a single row of finned flattened tubes 36 (Figures 5-6) fitted adjacent to one-another, and oriented so that a longitudinal axis of the finned flattened tubes 36 is positioned at an angle from horizontal; the tubes 36 having a cross-sectional width perpendicular to transverse and longitudinal axes of the bundles of around 222 mm (column 9, lines 53-55) and a constant cross-sectional height parallel to a longitudinal axis of the bundle of 11 mm or less (column 9, lines 29-33) for the purpose of achieving a desired pressure drop and/or heat transfer.
Singh et al. (Figure 16) discloses an air cooled heat exchanger, comprising:
an air cooled cell;
each cell comprising a plurality of bundles 49, each bundle 49 comprising a single row of finned flattened tubes 57 (Figures 3-4) fitted adjacent to one-another, each of the bundles 49 oriented so that a longitudinal axis of the finned flattened tubes 57 is positioned at an angle of 60° from horizontal (column 7, lines 58-63, i.e. 90° - A1/2 = 60°, where A1 = 60°) for the purpose of achieving a desired heat transfer; 
each bundle 49 having attached at a bottom end a distribution manifold 48 running along a length of the bundle 49 for the purpose of forming modular bundles 49 to facilitate transport and assembly;
each bundle 49 having attached at its top end a collection manifold 47 running along a length of the bundle 49 parallel to a respective one of the distribution manifolds 48, and

Larinoff discloses an air cooled industrial steam condenser connected to an industrial steam producing facility, comprising:
an array of air cooled condensing cells (11A and 11C, 11B and 11D) arranged in a row;
each air cooled condensing cell (11A and 11C, 11B and 11D) comprising a fan 17 and a plurality of condenser bundles 11A, 11C, 11B, 11D, each of said plurality of condenser bundles 11A, 11C, 11B, 11D comprising tubes 12 fitted adjacent to one another, each of said condenser bundles 11A, 11C, 11B, 11D oriented so that a longitudinal axis of said tubes 12 is positioned at an angle from horizontal (column 3, lines 3-5); 
each condenser bundle 11A, 11C, 11B, 11D having attached a steam distribution manifold 13  running along a length of said condenser bundle 11A, 11C, 11B, 11D;
each condenser bundle 11A, 11C, 11B, 11D having attached a non-condensable collection manifold 14 running along a length of said condenser bundle 11A, 11C, 11B, 11D parallel to said steam distribution manifold 13 and configured to collect non-condensable gases from said steam, and
a steam duct 15 connected to midpoints of condenser bundles 11A, 11C, 11B, 11D, said steam duct 15 having a longitudinal axis and connected to each steam distribution manifold 13 of said condenser bundles 11A, 11C, 11B, 11D by unlabeled ducts for the purpose of providing uniform steam distribution.

employ in Modine et al. each of the bundles oriented so that a longitudinal axis of the finned flattened tubes positioned at an angle of 60° from horizontal for the purpose of achieving a desired heat transfer, each bundle having attached at a bottom end a distribution manifold for the purpose of forming modular bundles to facilitate transport and assembly, and the supply duct running beneath the distribution manifolds and connected to the distribution manifolds by riser ducts for the purpose of facilitating plumbing as recognized by Singh et al.; and 
employ in Modine et al. the steam duct connected to midpoints of condenser bundles for the purpose of providing uniform steam distribution for the purpose of facilitating plumbing as recognized by Larinoff.
As per MPEP 2144.05, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”  In this instance, Fay discloses “the tubes 36 having a cross-sectional width perpendicular to transverse and longitudinal axes of the bundles of around 222 mm (column 9, lines 53-55) and a cross-sectional height parallel to a longitudinal axis of the bundle of 11 mm or less (column 9, lines 29-33),” which are close to the claimed limitations “a cross-sectional width perpendicular to transverse and longitudinal axes of the bundles of 100 mm - 200 mm and a constant cross-sectional height parallel to the longitudinal axis of the bundles of 4-10 mm.”  Additionally, it would have been obvious to employ any cross-sectional width and a cross-sectional height to achieve a desired In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  In this instance, the cross-sectional width and cross-sectional height of the tubes are variables in determining both the pressure drop and the heat transfer of the internal and external fluids.
Regarding claim 2, all of the condensate collected from the tubes 47 of Modine et al. is collected in the two distribution manifolds 48 as taught by Singh et al..
Regarding claim 4, as applied to claim 1 above, Singh et al. (column 7, lines 58-63) discloses the longitudinal axis of the finned flattened tubes 57 is positioned at an angle of 60° from horizontal.
	Regarding claims 10-11 and 15, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to employ any desired tube cross-sectional width and cross-sectional height, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the tube cross-sectional width and cross-sectional height are variables in determining the pressure drop and/or heat transfer.  Further, applicants admit (specification, paragraph 2) tube dimensions are optimized.
	Regarding claim 12, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to employ any desired fin height and spacing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the fin height and spacing are variables in determining the pressure drop and/or heat transfer.  Further, 
	Regarding claim 16, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to employ any desired tube length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the tube length is a variable in determining the pressure drop and/or heat transfer.  Further, applicants admit (specification, paragraph 2) tube dimensions are optimized.
Regarding claim 17, Singh et al. (column 2, lines 50-55) discloses 30 to 50 tubes 57.

	Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modine et al. (3,707,185) in view of Fay (7,096,666), Singh et al. (10,132,568) and Larinoff (4,518,035) as applied to claim(s) 1-2, 4, 10-12 and 15-17 above, and further in view of Smith et al. (10,422,588).
	The combined teachings of Modine et al., Fay, Singh et al. and Larinoff lacks the tubes 47 having a cross-sectional width of 200 mm and a fin height of 17-20 mm.
Smith et al. discloses an air cooled steam condenser 100 (column 9, lines 28-31) comprising:
a row of finned tubes 102 fitted adjacent to one another, wherein the fins 108/208 have a height of 0.25 to 0.75 inches (i.e. 6.4 to 19.1 mm, column 7, lines 10-14) for the purpose of achieving a desired pressure drop and/or heat transfer.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Modine et al., Fay, Singh et al. and Larinoff the fins having a height of 0.25 to 0.75 inches for the purpose of achieving a desired pressure drop and/or heat transfer as recognized by Smith et al..  Further, as applied to claim 1 above, it would have been obvious to employ any tube cross-sectional width to achieve a desired pressure drop and/or heat transfer, since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  In this instance, the cross-sectional width of the tubes is a variable in determining both the pressure drop and the heat transfer of the internal and external fluids.
	Regarding claim 14, as applied to claim 1 above, it would have been obvious to employ any fin height to achieve a desired pressure drop and/or heat transfer, since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  In this instance, the fin height is a variable in determining both the pressure drop and the heat transfer of the internal and external fluids.

Response to Arguments
This action is non-final, since the merits of claims 13-14 was overlooked.
It is noted the previous Office action contained some minor typographical errors.  The previous Office action inadvertently included statements with respect to the finality of the Office action (page 10, first and second paragraphs).
The objection to the drawings is withdrawn in light of the replacement drawings filed on October 20, 2020, which are accepted.
The objection to the disclosure withdrawn in light of the amendment to the specification.
Applicant's arguments have been fully considered but they are not persuasive.
In response to counsel’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 
	Counsel’s first argument (page 9, second full paragraph) with respect to the secondary reference of Fay fails to acknowledge that employing tubes have a desired dimension will achieve a desired pressure drop and/or heat transfer between the outside ambient air and the internal working fluid.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this respect, changing the dimensions of the tube directly affects the pressure drop and/or heat transfer.
	Counsel’s second argument (page 9, bottom to page 10, top) with respect to the secondary reference of Singh et al. fails to acknowledge that employing the tube bundles at a desired angle from the horizontal will achieve a desired heat transfer between the outside ambient air and the internal working fluid; employing each bundle having attached at a bottom end a distribution manifold for the purpose of forming modular bundles to facilitate transport and assembly; and employ the supply duct running beneath the distribution manifolds and having a longitudinal axis that is perpendicular to longitudinal axes of the bundles and connected to the distribution manifolds by riser ducts for the purpose of facilitating plumbing.  In the first modification, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this respect, changing the airflow direction over the tube directly affects the pressure drop 
	Counsel’s third argument (page 10, first full paragraph) with respect to the secondary reference of Larinoff fails to acknowledge that employing the steam duct connected to midpoints of condenser bundles will provide uniform steam distribution.  In fundamental heat exchanger design, one of ordinary skill in the art knows that providing fluid at one end of a manifold typically presents an uneven flow distribution between the proximal tubes versus the distal tubes.  Supplying fluid to the midpoint of a manifold splits the fluid flow to provide a more uniform distribution to the tubes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763